Citation Nr: 0030471	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  97-02 673 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety reaction, major depression with 
psychotic features, anxiety neurosis, post-traumatic stress 
disorder, and adjustment disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight


INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1959.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1996 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for an 
acquired psychiatric disorder was denied.   


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304, 3.305 (2000).  After a 
review of the evidence, the Board finds that further 
development would be probative in adjudicating the issue 
presented.

The law provides that VA has a duty to assist veterans and 
other claimants in developing their claims for VA benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)."

At a December 1996 RO hearing and at an August 2000 
videoconference hearing before the undersigned Veterans Law 
Judge, the veteran indicated that he initially sought VA 
treatment in Puerto Rico for his nerves within one month 
following his discharge from active duty.  Although he 
testified that he was denied treatment by VA as his condition 
was not service connected, the evidence does not show that an 
effort has been made to obtain records from the VA medical 
facility in Puerto Rico.  The Board is of the opinion that an 
effort should be made to obtain any records pertaining to the 
veteran's denial of medical treatment shortly after his 
discharge.  The procurement of such pertinent evidence is 
required.  Id., See also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that documents which were not actually before 
the adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  Accordingly, an effort should be undertaken 
by the RO to obtain these records.

The veteran also stated at his August 2000 videoconference 
hearing that he had a medical appointment within the next 
month and that he has been in receipt of Social Security 
Benefits since 1963.  The evidence does not show that 
information pertaining to this treatment or that the medical 
records relied upon by the Social Security Administration 
have been received.  Similarly, the Board notes a January 
1995 statement from Dr. Eli S. Rojas Davis, M.D., a private 
psychiatrist, indicates that that the veteran received 
treatment for anxiety neurosis from December 1969 to January 
1977.  Pursuant to the duty to assist, the Board is of the 
opinion that a effort should be made to obtain these 
treatment records and Social Security Administrations records 
as they may be probative in ascertaining the etiology or 
onset of the veteran's current psychiatric disability.  

The evidence contains VA outpatient treatment records dated 
from October 1994 to June 1998 which show treatment for a 
variety of psychiatric disorders to include anxiety reaction, 
major depression with psychotic features, anxiety neurosis, 
post-traumatic stress disorder, and adjustment disorder.  As 
a September 1997 VA outpatient treatment record indicates 
treatment for PTSD resulting from trauma during the Korean 
War, an effort to verify the veteran's inservice stressors 
should be undertaken.  The record does not show that the U.S. 
Armed Services Center for the Research of Unit Records 
(USASCRUR)) has been requested to verify the stressful events 
reported by the veteran

Additionally, in light of the various diagnoses presented, 
the Board is of the opinion that a VA examination would be 
probative in clarifying his diagnosis and in ascertaining the 
onset or etiology of his current psychiatric disorder.  The 
"duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for an acquired 
psychiatric disorder since his separation 
from active duty, to include Dr. Eli S. 
Rojas Davis.  After securing the 
necessary release, the RO should obtain 
these records.  Additionally, the RO 
should obtain a copy of all VA records 
pertaining to the veteran's attempt to 
receive VA treatment for his nerves in 
1959.  The RO should document its efforts 
to obtain the required information.  If 
the requested evidence is not available, 
the RO should notify the veteran as set 
forth in the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim. The RO should 
document its efforts to obtain the 
required information.  If the requested 
evidence is not available, the RO should 
notify the veteran as set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3. The RO should contact the veteran and 
request that he furnish the specific 
stressors, related to his service, which 
he feels are related to this PTSD.  He 
should be as specific as possible in 
identifying these stressors including 
furnishing names, dates, units and other 
data which would assist in verifying the 
events in question.  This summary, and 
all associated documents, should be 
forwarded to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150 in order to 
verify the stressors claimed by the 
veteran.  

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether any of the 
veteran's alleged stressors have been 
objectively verified, and if so, what was 
the nature of the alleged stressor which 
has been established by the record to 
have occurred.  In making this finding, 
the RO must specifically render a finding 
as to whether the veteran "engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of any of the veteran's 
alleged stressors, the RO must 
specifically find what alleged stressors 
have been established by the evidence of 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

5.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
psychiatric examination. 
The veteran should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) regarding failure to report for 
scheduled VA examinations.

The RO must specify for the examiner what 
alleged stressors it has determined have 
been established by the record and the 
examiners must be instructed that they 
may consider only those verified 
occurrences in determining whether the 
veteran was exposed to a stressor in 
service.  

The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner prior to the 
examination.  All necessary psychological 
testing should be conducted, and clinical 
findings should be recorded in detail.  A 
complete rationale for all conclusions 
reached should be recorded.  The examiner 
should. Specifically the examiner should 
provide the following information:

a)  The examiner should provide a 
complete multiaxial diagnosis, 
pursuant to the criteria found in 
the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV), of the American 
Psychiatric Association.  The 
multiaxial diagnosis should include 
diagnoses of all mental disorders 
currently present.

b)  For each diagnosis, other than 
PTSD, that is shown, the examiner 
should proffer an opinion as to 
whether any acquired psychiatric 
disorder is "more likely than 
not," "at least as likely as 
not," or "not as least as likely 
as not" related to, or resulted 
from, his active military service.  

c)  If a diagnosis of post-traumatic 
stress disorder is deemed 
appropriate, pursuant to the 
criteria for post-traumatic stress 
disorder found in DSM-IV, the 
examiner must explain how the 
claimed stressor "involved actual 
or threatened death or serious 
injury" or precisely how the 
claimed stressor involved "a threat 
to physical integrity."

6.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination reports.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

7.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case, which 
informs him of the relevant DSM-IV 
provisions relating to any diagnosed 
acquired psychiatric disorder, and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


